Exhibit 10.1

 
 [ex101offerltrfinal_image1a01.gif]


June 9, 2015
James C. Reagan
11990 Market Street, Unit 1215
Reston, VA 20190




Dear Mr. Reagan,

On behalf of Leidos, Inc., I am pleased to extend you an offer of employment for
the position of Executive Vice President and Chief Financial Officer located in
Reston, Virginia. Your credentials and commitment to quality performance and
service are impressive and exude the qualities we seek in our employees.
 
Your supervisor will be Roger Krone and your anticipated start date will be July
6, 2015.  The weekly salary for this position will be $10,576.93 paid biweekly,
which is the annual equivalent of $550,000. This offer of employment is valid
until June 10, 2015.
 
You will receive a one-time sign-on bonus consisting of $150,000 cash and
$1,400,000 equity, less payroll tax withholding and granted on the first grant
date following your hire date. Details of the sign-on bonus, incentives, and
employment components are explained in the attached compensation worksheet [1].


In our effort to provide our key executives with competitive benefits, we are
pleased to offer you the opportunity to participate in the Leidos Keystaff
Deferral Plan and/or the Leidos Key Executive Stock Deferral Plan. These
valuable benefit plans give you the opportunity to accumulate assets on a
tax-deferred basis. You will receive a package under separate cover from the
Newport Group with plan details and enrollment forms. If you elect to
participate, your enrollment forms must be returned and received by Leidos prior
to your first day of employment.


This offer is contingent upon the following:
•
Successful completion of due diligence investigation, background verifications,
and checks 

•
Successful completion of a drug test to determine the presence of illegal or
unprescribed controlled substances. This process must be completed within 72
hours of receipt of your drug test information. 

•
Completion of Employment Eligibility Certification (I-9) and providing required
documents (listed on the I-9 document) for proof of current eligibility to work
in the United States at the time of hire or within three days of the
commencement of your employment.

•
The eligibility to obtain a government security clearance following commencement
of employment.





--------------------------------------------------------------------------------




For over 40 years, our commitment to technical innovation, quality service and
strong ethical standards have formed a strong foundation for employee leadership
and career advancement contributing to our business success. It is the goal of
Leidos to foster an environment of rewarding professional challenges and
opportunities. We look forward to having you as part of our team where you will
have the opportunity to play a vital role in our continued success while
continuing to nurture your career.

We at Leidos are enthusiastic about welcoming you aboard the team and are
looking forward to working with you. Should you have any questions regarding
this offer please feel free to call me at 571-526-6500.

Sincerely,

Sarah Allen
Leidos
Executive Vice President and Chief Human Resources Officer




--------------------------------------------------------------------------------








I hereby accept the foregoing offer of employment and acknowledge that no
representations, offers or commitments, other than those contained herein, have
been issued, given or made whatsoever. I understand that this agreement does not
constitute a guarantee of employment for a fixed period and that my employment
relationship with Leidos is at will.
I accept the terms and conditions of this employment offer.
Leidos is an Equal Opportunity / Affirmative Action Employer. All employment
with Leidos is "At Will".
 
¹“Leidos” refers to Leidos, Inc. and its affiliates, parents, subsidiaries and
predecessors.

[1] If my employment with Leidos terminates for any reason other than layoff, or
if I transfer to Consulting Employee status within one year of my start date, I
agree, as a condition of this offer, to reimburse Leidos the full amount of the
sign-on bonus. Should that condition occur, I authorize Leidos to withhold the
reimbursement amount from my final pay and accrued comprehensive leave, as
permitted by law.


__/s/ James C. Reagan__________________________
    ___6/9/15______________________
James C. Reagan                        Date


